The opinion of the Court was drawn up by
Weston C. J.
It has long been held, that the selectmen of towns, being agents for the public, and discharging duties of a political or municipal character, may act by majorities. The distinc*21tion between public and private agents, in this respect, has often been taken aud sustained. It received the sanction of the Court in Damon v. Granby, 2 Pick. 345; and in Jones v. Andover, 9 Pick. 146. The duty of assigning the limits of companies, was imposed upon selectmen as such, in their public capacity; and is not to be distinguished from other duties, which regularly appertain to their office.
Eighteen has been fixed as the military age, by the highest legal authority. A father has no power to exonerate or to withhold his minor son, from the performance of this duty. Upon this point, the claim of the public is paramount to the parental rights of -the father. The case of Dewey, Pet'r, 11 Pick. 265, is exactly in point. It was there held, that for all the purposes connected with the performance of military service, the age of maturity is eighteen. It results, that a party of that ago, delinquent in the discharge of military duty, is liable to the penalty imposed by law.

Judgment affirmed.